UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6938



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DAVID P. BOWMAN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CR-88-12-R, CA-97-301-3)


Submitted:   November 30, 2000            Decided:   December 8, 2000


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David P. Bowman, Appellant Pro Se. N. George Metcalf, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David P. Bowman seeks to appeal the district court’s orders

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000), and denying his motion for reconsideration.    We have re-

viewed the record and the district court’s opinion and find no

reversible error.*   Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.   See United States v. Bowman, Nos. CR-88-12-R; CA-97-301-3

(E.D. Va. Aug. 31, 1999 & May 5, 2000).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




     *
       Bowman alleges for the first time on appeal that his sen-
tence was illegal under Apprendi v. New Jersey, 120 S. Ct. 2348
(2000). Even if this claim were properly before the court, Bowman
was not sentenced above the statutory maximum for the offense of
conviction. As a result, the sentence does not implicate the con-
cerns raised in Apprendi. United States v. Angle,       F.3d    ,
2000 WL 1515159 (4th Cir. Oct. 12, 2000), petition for rehearing
filed, Oct. 26, 2000 (No. 96-4662).


                                 2